CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Investors Fund: We consent to the use of our report dated September 8 2008, incorporated in this Registration Statement by reference, to Putnam Investors Fund and to the references to our firm under the captions "Financial Highlights" in the prospectuses and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/KPMG LLP Boston, Massachusetts November 21, 2008
